DETAILED ACTION

                                          Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-22 are allowed.
Applicant’s remarks regarding currently pending independent claims 1 and 20, appears to overcome the rejection, and the remarks have been found persuasive.
However, upon further review and search, main Claims 1 and 20, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 20.
Specifically, claims 1 and 20 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claims 1 and 20.
Further, the prior arts of record don’t disclose or suggest the features of claim 1, “reading unit provided on a second conveyance path and configured to read image information from the a sheet conveyed in the second conveyance path, the second conveyance path branching from the first conveyance path, the sheet being conveyed to the second conveyance path in a case of forming an image on a second surface of the sheet opposite to a first surface of the sheet on which an image has been formed by the image forming unit; an opposing member configured to oppose the reading unit with a space therebetween; and a conveyance roller configured to convey the sheet through the space between the reading unit and the opposing member and rotatably supported by the opposing member”. 
There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 as amended.
Main Claim 20, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore, the reasons for indicating allowable subject matter of claim 20 are the same as claim 1, above.
 Claims 2-19 and 21-22, which depend from claims 1 and 20, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677